INSOURCE INSIGHT SERVICES, LLC
1085 Riverside Trace
Atlanta, GA 30328
Tel:  404 303 8450   Fax: 404 255 2218


May 29, 2011


Joseph G. D’Arrigo, CEO
Native American Energy Group, Inc.
108-18 Queens Blvd., Suite 901
Forest Hills, NY 11375


Dear Mr. D’Arrigo:


This letter agreement (Agreement) confirms the understanding and agreement
between Native American Energy Group, a Delaware corporation (Company or NAGP)
and Insource Insight Services, LLC, a Georgia limited liability company
(Insight) as follows:


1.           During the term of this Agreement, Insight shall be available at
the reasonable request of the Company to provide advice to, and consult with,
the Company concerning business planning, financial strategy, financial strategy
implementation, and corporate structure including without limitation the
strategic services (Strategic Services) set forth on Schedule A attached
hereto.  Insight shall provide such advice and consultation to the Company in
such form, manner and place as the Company reasonably requests, provided that
the Company shall be responsible for all such travel expenses incurred by
Insight.  Insight shall not by this Agreement be prevented or barred from
rendering services of the same or similar nature, as herein described, or
services of any nature whatsoever for, or on behalf of, persons, firms, or
corporations other than the Company.  Similarly, the Company shall not be
prevented or barred from seeking or acquiring services of a same or similar
nature from persons other than Insight.
 
2.           The term of Insight’s engagement hereunder will be for an initial
period of six months commencing as of May 16, 2011 and ending on November 15,
2011 (the “Engagement Period”).  Following the Engagement Period paragraphs
3(a), 3(c) and 7 through 13 shall survive.
 
3.           As compensation for Insight’s agreement to render Strategic
Services hereunder, NAGP shall: (a) issue to Insight 3,250,000 restricted shares
(8x250,000; 10x100,000; and 5x50,000) of its common stock (NAGP Consulting
Shares), which the parties mutually agree has a present value for income tax
purposes of $0.10 per share, as set forth on Exhibit I attached hereto; (b) pay
Insight $10,000 per month for each of the first three months of the Engagement
Period; and (c) pay Insight $10,000 per month for each month commencing after
the Engagement Period that, collectively, the five oil & gas wells in Montana
listed on Schedule B attached hereto produce gross monthly revenue equal to or
greater than $500,000.
 



 


Initials:  FEH     JD


 
 

--------------------------------------------------------------------------------

 




4.           The Company shall reimburse Insight, upon request, for its
reasonable expenses (including, without limitation, travel expenses and
professional and outside legal fees) incurred in connection with its engagement
hereunder.  NAGP shall budget $20,000 for travel expenses of Insight personnel
and others at Insight’s invitation, for the Engagement Period.  Insight agrees
not to incur reimbursable expenses in excess of such $20,000 for travel expenses
on behalf of the Company without prior written approval by the Company.
 
5.           As soon as reasonably practicable, NAGP agrees to deposit $40,000
with David A. Rapaport, Esq., as escrow agent (the “Escrow Agent”) to fund the
$20,000 of cash compensation due to Insight for the second and third months of
the Engagement Period and the $20,000 of travel expenses for such Engagement
Period.
 
6.           Insight reserves the right to engage sub-advisors, including
without limitation High Capital Funding, LLC and/or its affiliates, to assist it
in performing services hereunder; provided the compensation of any such
sub-advisors shall be the responsibility of Insight.
 
7.           Insight shall have the right, subject to applicable securities laws
to transfer and/or assign NAGP Consulting Shares.


8.           Except as required by applicable law, or pursuant to an order
entered or subpoena issued by a court of competent jurisdiction, or as
authorized in writing by NAGP, Insight will keep confidential all material
non-public information provided to it by the Company, and will not disclose such
information to any third party, other than its employees and advisors that are
involved in providing services to the Company hereunder.


9.           The Company and Insight agree to the indemnification and other
provisions set forth in Exhibit II attached hereto.


10.         This Agreement may be modified only with a written instrument duly
executed by each of the parties.  No waiver by any party of any breach of this
Agreement will be deemed to be a waiver of any preceding or succeeding
breach.  This Agreement may be executed in more than one counterpart, each of
which will be deemed to be an original, or by facsimile or electronic signature,
and all such counterparts together will constitute but one and the same
instrument.  The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provisions
of this Agreement, which will remain in full force and effect. This Agreement
shall inure to the benefit of the parties hereto, their heirs, administrators
and successors in interest.


11.         This Agreement will be governed by the internal laws of the State of
Georgia.  Any proceeding related to or arising out of the engagement of Insight
pursuant to this Agreement shall be commenced, prosecuted or continued in any
federal or state court of the State of Georgia located in Fulton County. The
Company and Insight waive all rights to trial by jury in any such proceeding.
 
12.         Both the Company and Insight agree that Insight will act as an
independent contractor in the performance of its duties under this
Agreement.  Nothing contained in this Agreement shall be construed to imply that
Insight, or any employee, agent or other authorized representative of Insight,
is a partner, joint venturer, agent, officer or employee of the
Company.  Neither party hereto shall have any authority to bind the other in any
respect vis a vis any third party, it being intended that each shall remain an
independent contractor and responsible only for its own actions.
 


 


Initials:  FEH     JD
 
 
2

--------------------------------------------------------------------------------

 
 
13.         All notices, requests, demands, and other communications under this
Agreement shall be in writing, sent either by hand delivery, facsimile, email,
or overnight mail, and notice is given for the purposes of this Agreement upon
receipt by the receiving party.
 
If to the Company:
Native American Energy Group, Inc.
 
108-18 Queens Blvd., Suite 901
 
Forest Hills, NY 11375
 
Attn:
Joseph G. D’Arrigo, CEO
 
Tel:
718 408-2323
 
Fax:
718 793 4034
           
With a copy to:
Native American Energy Group, Inc.
 
108-18 Queens Blvd., Suite 901
 
Forest Hills, NY 11375
 
Attn:
Raj Nanvaan, COO & CFO
 
Tel:
718 408-2323
 
Fax:
718 793 4034
           
If to Insight:
Insource Insight Services, LLC
 
1085 Riverside Trace
 
Atlanta, GA 30328
 
Attn:
Frank E. Hart, Managing Member
 
Tel:
404 303 8450
 
Fax:
404 255 2218
 
Email:
ldowd@highcapus.com
           
With a copy to:
David A. Rapaport, Esq.
 
333 Sandy Springs Circle, Suite 230
 
Atlanta, GA 30328
 
Tel:
404 257-9150
 
Fax:
866 835-9632
 
Email:
drapaport@highcapus.com



 
Initials:  FEH     JD


 
3

--------------------------------------------------------------------------------

 
 
If the foregoing correctly sets forth the understanding and agreement between
the Company and Insight, please so indicate in the space provided for that
purpose below, whereupon this letter will constitute a binding agreement as of
the date hereof.
 

 
Insource Insight Services, LLC
             
By:
/s/ Frank E. Hart
 
 
Frank E. Hart, Managing Member
       
Date:
May 29, 2011







AGREED:


Native American Energy Group, Inc.




By:
/s/ Joseph G. D’Arrigo
   
Joseph G. D’Arrigo, CEO
       
Date:
May 29, 2011
             
Escrow Agent:
             
/s/ David A. Rapaport
 
David A. Rapaport
             
Date:
May 29, 2011
 





 
 

 


Initials:  FEH     JD
 

 
 
4

--------------------------------------------------------------------------------

 


Schedule A
 
STRATEGIC SERVICES




Insight will strive to become your partner in value creation by assisting the
Company in any of the following areas as requested by you from time to time:




 
I.
Strategy Creation, Prioritization, and Focus



 
a) Developing a master breakthrough corporate strategy intended to maximize
shareholder value.

 
b) Facilitating the Company’s becoming the leader in its market by helping to
identify and prioritize strategic objectives.
 
c) Facilitating high-impact growth by assisting in maintaining focus and
executing to the defined strategic objectives.
 
d) Reviewing, and revising as appropriate, the company’s business plan to remain
consistent with its strategy.
 
 
e) Evaluating strategic relationships with partners, customers, and suppliers.

 
 
f) Assisting with any project that could have a quantum impact on value
creation.

 
 
II.
Corporate Governance



 
a)
To advise in the evaluation, selection and recruitment of the Company’s Board of
Directors and its Advisory Board, and the establishment of procedures and
processes for Board review and action.

 
 
b)
To advise in the evaluation, selection and recruitment of its management team.

 
 
c)
Executive coaching and mentoring to management.

 
 
d)
To advise in the evaluation, selection and recruitment of professional advisors
with regard to NAGP’s particular needs, including but not limited to, advisors
in the fields of accounting, investor relations, investment banking, venture
capital, and legal.





Initials:  FEH     JD
 
 
5

--------------------------------------------------------------------------------

 
 
Schedule B
 
FOUR MONTANA OIL & GAS LEASES
(FOR FIVE WELLS)



 


 
1.
Beery 2-24 & Beery 22-24 – Two oil wells located on 320 acres (N/2 of
Sec.24-23N-49E) in McCone County, Montana.  



 
2.
Wright 5-35 – One oil well is located on 160 acres (SW NW of Sec.35-24N-46E) in
McCone County, Montana.



 
3.
Sandvick 1-11 – One oil well is located on 160 acres (SW NW of Sec.11-31N-44E)
in Valley Montana.



 
4.
Cox 7-1 – One oil well is located on 80 acres (NE NE/4 of Sec.7-29N-50E) in
Roosevelt County, Montana.



































Initials:  FEH     JD
 
 
6

--------------------------------------------------------------------------------

 


Exhibit I


NATIVE AMERICAN ENERGY GROUP, INC.




May 29, 2011


Mr. Frank E. Hart, Managing Member
Insource Insight Services, LLC
1085 Riverside Trace
Atlanta, GA 30328


Re:  May 29, 2011 Strategic Consulting Agreement (Agreement) between Native
American Energy Group, Inc. (NAGP) and Insource Insight Services, LLC (IIS)


Dear Mr. Hart:


This letter confirms our mutual agreement that the appropriate valuation of the
3,250,000 shares of NAGP restricted common stock being issued to IIS as
consideration for its agreement to provide Strategic Services to NAGP in
accordance with the terms of the Agreement is $0.10 per share.  We have mutually
determined this value based on the prices at which 2,190,000 NAGP restricted
shares have been issued in 25 transactions at between $0.08 and $0.10 per share
between November 1, 2010 and May 27, 2011.


Based on the above, NAGP will issue to IIS an IRS 1099 Misc in the amount of
$325,000 for the year ending December 31, 2011.


Sincerely,


/s/ Joseph G. Darrigo
   
Joseph G. D’Arrigo, CEO
 
Date: May 29, 2011
     
/s/ Raj Nanvaan
   
Raj Nanvaan, COO & CFO
 
Date: May 29, 2011





Accepted and Agreed:


Insource Insight Services, LLC




/s/ Frank E. Hart
   
Frank E. Hart, Managing Member
 
Date: May 29, 2011









108-18 Queens Blvd. Suite 901  Forest Hills  NY  11375
www.nativeamericanenergy.com
(718) 408-2323   Fax: (718) 793-4034




Initials:  FEH JD


 
7

--------------------------------------------------------------------------------

 
Schedule A to Exhibit I


Share Issuances from November 1, 2010 to May 27, 2011
 
   DATE 
TYPE OF TRANSACTION
  CREDIT 
PRICE
SHARES
11/17/2010
STOCK SUBSCRIPTION
$2,500.00
$0.10
25,000
11/17/2010
STOCK SUBSCRIPTION
$2,500.00
$0.10
25,000
11/17/2010
STOCK SUBSCRIPTION
$5,000.00
$0.10
50,000
11/24/2010
STOCK SUBSCRIPTION
$5,000.00
$0.10
50,000
3/2/2011
STOCK SUBSCRIPTION
$10,000.00
$0.10
100,000
3/4/2011
STOCK SUBSCRIPTION
$15,000.00
$0.10
150,000
3/15/2011
(As amended on May 27, 2011)
CONSULTANT
$36,000.00
$0.10
360,000
4/5/2011
STOCK SUBSCRIPTION
$10,000.00
$0.10
100,000
4/4/2011
STOCK SUBSCRIPTION
$5,000.00
$0.10
50,000
4/6/2011
STOCK SUBSCRIPTION
$8,000.00
$0.10
80,000
4/21/2011
STOCK SUBSCRIPTION
$40,000.00
$0.10
400,000
5/4/2011
STOCK SUBSCRIPTION
$10,000.00
$0.10
100,000
5/5/2011
WEBSITE DEVELOPMENT
$12,000.00
$0.10
120,000
5/5/2011
LOAN DEFAULT FEE
$1,500.00
$0.10
15,000
5/6/2011
STOCK SUBSCRIPTION
$8,000.00
$0.08
80,000
5/6/2011
STOCK SUBSCRIPTION
$2,500.00
$0.10
25,000
5/9/2011
STOCK SUBSCRIPTION
$8,000.00
$0.10
80,000
5/9/2011
STOCK SUBSCRIPTION
$10,000.00
$0.08
125,000
5/10/2011
STOCK SUBSCRIPTION
$5,000.00
$0.10
50,000
5/10/2011
STOCK SUBSCRIPTION
$3,000.00
$0.10
30,000
5/11/2011
STOCK SUBSCRIPTION
$2,500.00
$0.10
25,000
5/11/2011
STOCK SUBSCRIPTION
$2,500.00
$0.10
25,000
5/12/2011
STOCK SUBSCRIPTION
$2,500.00
$0.10
25,000
5/16/2011
STOCK SUBSCRIPTION
$7,000.00
$0.10
70,000
5/17/2011
STOCK SUBSCRIPTION
$3,000.00
$0.10
30,000
         
TOTAL
 
  $216,500.00
 
2,190,000



Initials:  FEH     JD
 
 
8

--------------------------------------------------------------------------------

 
 
 Exhibit II
Indemnification


 
1.
The Company will:

 
 
(a)
indemnify Insight and hold it harmless against any and all losses, claims,
damages or liabilities to which Insight may become subject arising in any manner
out of or in connection with the rendering of services by Insight hereunder
(including any services rendered prior to the date hereof) or the rendering of
additional services by Insight as requested by the Company that are related to
the services rendered hereunder, unless it is finally judicially determined that
such losses, claims, damages or liabilities resulted directly from the gross
negligence or willful misconduct of Insight; and

 
 
(b)
reimburse Insight promptly for any reasonable legal or other expenses reasonably
incurred by it in connection with investigating, preparing to defend or
defending, or providing evidence in or preparing to serve or serving as a
witness with respect to, any lawsuits, investigations, claims or other
proceedings arising in any manner out of or in connection with the rendering of
services by Insight hereunder or the rendering of additional services by Insight
as requested by the Company that are related to the services rendered hereunder
(including, without limitation, in connection with the enforcement of this
Agreement and the indemnification obligations set forth herein); provided,
however, if it is finally judicially determined that such losses, claims,
damages or liabilities resulted directly from the gross negligence or willful
misconduct of Insight; then Insight will remit to the Company any amounts
reimbursed under this subparagraph 1(b).

 
 
The Company agrees that the indemnification and reimbursement commitments set
forth in this paragraph 1 will apply whether or not Insight is a formal party to
any such lawsuits, investigations, claims or other proceedings and that such
commitments will extend upon the terms set forth in this paragraph to any
controlling person, affiliate, shareholder, member, director, officer, employee
or consultant of Insight (each, with Insight, an "Indemnified Person").  The
Company further agrees that, without Insight's prior written consent (which
consent will not be unreasonably withheld), it will not enter into any
settlement of a lawsuit, claim or other proceeding arising out of the
transactions contemplated by this Agreement (whether or not Insight or any other
Indemnified Person is an actual or potential party to such lawsuit, claim or
proceeding) unless such settlement includes an explicit and unconditional
release from the party bringing such lawsuit, claim or other proceeding of all
Indemnified Persons.

 
 
The Company further agrees that the Indemnified Persons are entitled to retain
separate counsel of their choice in connection with any of the matters in
respect of which indemnification, reimbursement or contribution may be sought
under this Agreement.

 
 
2.
The Company and Insight agree that if any indemnification or reimbursement
sought pursuant to the preceding paragraph 1 is judicially determined to be
unavailable, then the Company will contribute to the losses, claims, damages,
liabilities and expenses for which such indemnification or reimbursement is held
unavailable (i) in such proportion as is appropriate to reflect the relative
economic interests of the Company on the one hand, and Insight on the other
hand, in connection with the transaction or event to which such indemnification
or reimbursement relates, or (ii) if the allocation provided by clause (i) above
is judicially determined not to be permitted, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
but also the relative faults of the Company on the one hand, and Insight on the
other hand, as well as any other equitable considerations; provided, however,
that in no event will the amount to be contributed by Insight pursuant to this
paragraph exceed the value of the compensation actually received by Insight
hereunder.

 


 
Initials:  FEH JD
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
3.
Insight will:

 
 
(a)
indemnify the Company and hold it harmless against any and all losses, claims,
damages or liabilities to which the Company may become subject arising in any
manner out of or in connection with the rendering of services by Insight
hereunder (including any services rendered prior to the date hereof) or the
rendering of additional services by Insight as requested by the Company that are
related to the services rendered hereunder, unless it is finally judicially
determined that such losses, claims, damages or liabilities resulted directly
from the gross negligence or willful misconduct of the Company; and

 
 
(b)
reimburse the Company promptly for any reasonable legal or other expenses
reasonably incurred by it in connection with investigating, preparing to defend
or defending, or providing evidence in or preparing to serve or serving as a
witness with respect to, any lawsuits, investigations, claims or other
proceedings arising in any manner out of or in connection with the rendering of
services by Insight hereunder or the rendering of additional services by Insight
as requested by the Company that are related to the services rendered hereunder
(including, without limitation, in connection with the enforcement of this
Agreement and the indemnification obligations set forth herein); provided,
however, if it is finally judicially determined that such losses, claims,
damages or liabilities resulted directly from the gross negligence or willful
misconduct of the Company; then the Company will remit to Insight any amounts
reimbursed under this subparagraph 3(b).

 
 
Insight agrees that the indemnification and reimbursement commitments set forth
in this paragraph 3 will apply whether or not the Company is a formal party to
any such lawsuits, investigations, claims or other proceedings and that such
commitments will extend upon the terms set forth in this paragraph to any
controlling person, affiliate, shareholder, member, director, officer, employee
or consultant of the Company (each, with the Company, an "Indemnified
Person").  Insight further agrees that, without the Company’s prior written
consent (which consent will not be unreasonably withheld), it will not enter
into any settlement of a lawsuit, claim or other proceeding arising out of the
transactions contemplated by this Agreement (whether or not the Company or any
other Indemnified Person is an actual or potential party to such lawsuit, claim
or proceeding) unless such settlement includes an explicit and unconditional
release from the party bringing such lawsuit, claim or other proceeding of all
Indemnified Persons.

 
 
Insight agrees that the Indemnified Persons are entitled to retain separate
counsel of their choice in connection with any of the matters in respect of
which indemnification, reimbursement or contribution may be sought under this
Agreement.

 


 


 


 


 
Initials:  FEH     JD




 
10

--------------------------------------------------------------------------------

 


 
4.
The Company and Insight agree that if any indemnification or reimbursement
sought pursuant to the preceding paragraph 3 is judicially determined to be
unavailable, then Insight will contribute to the losses, claims, damages,
liabilities and expenses for which such indemnification or reimbursement is held
unavailable (i) in such proportion as is appropriate to reflect the relative
economic interests of Insight on the one hand, and the Company on the other
hand, in connection with the transaction or event to which such indemnification
or reimbursement relates, or (ii) if the allocation provided by clause (i) above
is judicially determined not to be permitted, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
but also the relative faults of the Insight on the one hand, and the Company on
the other hand, as well as any other equitable considerations; provided,
however, that in no event will the amount to be contributed by Insight pursuant
to this paragraph exceed the value of the compensation actually received by
Insight hereunder.

 
 
5.
Nothing in this Agreement, expressed or implied, is intended to confer or does
confer on any person or entity other than the parties hereto or their respective
successors and assigns, any rights or remedies under or by reason of this
Agreement or as a result of the services to be rendered by Insight
hereunder.  The parties acknowledge that Insight is not acting as an agent of
the Company or in a fiduciary capacity with respect to the Company and that
Insight is not assuming any duties or obligations other than those expressly set
forth in this Agreement.  The Company further agrees that neither Insight nor
any of its controlling persons, affiliates, directors, officers, employees or
consultants will have any liability to the Company or any person asserting
claims on behalf of or in right of the Company for any losses, claims, damages,
liabilities or expenses arising out of or relating to this Agreement or the
services to be rendered by Insight hereunder, unless it is finally judicially
determined that such losses, claims, damages, liabilities or expenses resulted
directly from the gross negligence or willful misconduct of Insight.

 
 
6.
The provisions of this Exhibit II shall survive any expiration or termination of
this Agreement or Insight’s engagement hereunder.

 


























Initials:  FEH JD
 
 
11

--------------------------------------------------------------------------------

 